             6:16-cv-00069-JHP Document 141 Filed in ED/OK on 04/09/19 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF OKLAHOMA


       KARL FONTENOT,                                )
                                                     )
                             Petitioner,             )     Case No.       CIV-16-69-JHP
                                                     )
       vs.                                           )     Date:          4/9/2019
                                                     )
       JOE ALLBAUGH, Warden,                         )     Time:          10:07 a.m. – 12:51 p.m.
                                                     )                    1:07 p.m. – 1:16 p.m.
                             Respondent.             )



                                   MINUTE SHEET - MOTION HEARING

        Steven P. Shreder, Judge            K. Davis, Law Clerk            K. Sidwell, Reporter
                                            N. Davis, Deputy Clerk         FTR Courtroom 4


Counsel for Petitioner: Tiffany R. Murphy and Robert Ridenour
Counsel for Respondent: Matthew D. Haire, Kevin L. McClure, and Theodore M. Peeper

MINUTES:
Comes on for hearing on Petitioner’s Motion for Sanctions (Dkt. Entry #114). Court reads parties’ stipulations
into the record. Petitioner’s evidence. Upon the oral motion of Petitioner, and by agreement of all parties, the
Court agrees to hold an in camera review of documents submitted by Assistant City Manager for City of Ada,
Angie Dean, that were subpoenaed by Petitioner. Recess. Court holds in camera review of documents. Hearing
resumes. Court finds the subpoenaed documents are not relevant to today’s proceeding and releases them to
counsel for Angie Dean, Warren Gotcher. Petitioner’s evidence resumes. Petitioner rests. No evidence
submitted by Respondent. Nothing further by either party.


PETITIONER=S WITNESSES:
1. Mike Miller, Ada Chief of Police
2. Frank Stout, Ada City Attorney
3. Angie Dean, Ada Asst. City Manager
4. Larry Durant, Ada Police Dept. - Property Clerk
             6:16-cv-00069-JHP Document 141 Filed in ED/OK on 04/09/19 Page 2 of 2



PETITIONER=S EXHIBITS:
1. Temporary Release of Evidence – adm. w/o obj.
2. Letter from Frank Stout to Rob Ridenour dated 3/7/19 – adm. w/o obj.
3. E-mail from Frank Stout to Rob Ridenour & Tiffany Murphy dated 2/6/19 – adm. w/o obj.
4. Second e-mail from Frank Stout to Rob Ridenour & Tiffany Murphy dated 2/6/19 – adm. w/o obj.
5. Letter from Jeff Crosby to Judge Thomas Landrith dated 1/6/14 – adm. w/o obj.
6. Subpoena issued to Mike Miller – adm. w/o obj.
7. E-mail from Brett Macy to Frank Stout dated 3/26/19 – adm. w/o obj.


ENTERING ORDER:
GRANTING in part and DENYING in part Petitioner’s Motion for Sanctions (Dkt. Entry #114). The motion is
GRANTED to the extent it seeks an order preserving any records related to the subject matter of this proceeding
in the possession of the Ada Police Department or the City Attorney. Regarding the other relief sought in the
motion: (i) the Court has previously GRANTED the Petitioner leave to amend his petition herein; (ii) the
Petitioner's request to be released on bond is DENIED, as the extraordinary circumstances that are required to
justify such relief are not present here; and, (iii) the Petitioner's request that the laches defense asserted by the
Respondent State of Oklahoma herein be waived is DENIED, as such issues go to the merits of the petition. To
the extent the evidence presented today would justify any relief for the failure by the Ada Police Department to
produce records responsive to the Petitioner's subpoena for approximately two years, responsibility for such
failure lies primarily with the Ada Police Department (against whom the only relief sought was the order of
preservation) and not with the Respondent or the Oklahoma Attorney General's office, which produced the
records approximately one month after discovering them. Under the circumstances, the Court finds no further
sanctions appropriate given the absence of prejudice to the Petitioner, i. e., the records eventually were produced
and the Petitioner was thereupon permitted to amend his Petition. Additionally, Respondent’s Motion to
Dismiss Motion for Sanctions, etc. (Dkt. Entry #138) is hereby DENIED.


COURT ADJOURNED
